Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed 7/9/2018. Claims 1-20 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5-6,  9-10, 12-13, 16-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 2-3, 5-6 (similarly, claims 9-10, 12-13, 16-17 and 19-20), the scores that are associated with base models (e.g., “the scores respective to the base model instances”) lacks antecedent basis. It is not clear whether it refers to the weights of base classifiers. The ambiguity renders the scope of the claims indefinite. Correction or clarification is needed. In the office action, the scores are interpreted as measures of quality accuracy.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. In claim 8, a computer readable storage medium is not defined to be hardware and can be non-statutory subject matter. Thus, claim 8 is not statutory. Dependent claims are rejected for the same reason.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1: 
Step 1: The claim recites a process.
Step 2a, prong 1: The claim recites an abstract idea. The steps “forming” and “calculating” fall into the category of mental processing.
Step 2a, prong 2: This judicial exception is not integrated into a practical application. The “obtaining” function is for data collection, a pre-solution activity.  The claim includes a computer and processors to perform generic computing operations. 
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Addition elements individual or in an ordered combination does not add significantly more. Therefore, the claim is not eligible.
Claim 8: 

Claim 15: 
The claim is directed to a system to perform the process of claim 1. The reason given in claim 1 is incorporated herein. The additional element includes a memory to perform generic memory storage function and does not add significantly more. The additional step adjusting weights (i.e., the respective weights are adjusted based on respectively corresponding pass factors that indicate how likely certain input data is to pass the respective base models) as broadly recited falls into the group of mental processing. Claim 15 is ineligible.
Claims 2, 4-5, 7, 9, 11-12, 14, 16 and 18-19 recite steps further limiting the process of claims 1, 8 and 15 and are considered to be abstract idea. The step producing in claims 2, 5, 9, 12, 16 and 19 performs generic output and does not add significantly more. Claims 3, 6, 10, 13, 17 and 20 include a score log and requires recording. However, the score log can be a generic buffer and the function recording or storing, as broadly recited, is WURC (MPEP 2106.05(d)). Therefore, dependent are not eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gul et al. (“Ensemble of a subset of kNN classifiers”, Adv Data Anal Classif, 2016, pages: 14), hereinafter Gul, in view of Sadaghiani et al. (US 20190034932), hereinafter Sadaghiani.

1.    A computer implemented method for optimizing real-time ensemble scoring, comprising:
obtaining, by one or more processor, a request for a predicted score in real-time;
forming, by the one or more processor, a subset of two or more base model instances in order of rank for a preconfigured priority policy, wherein a number of base models represented in the subset is less than or equal to a number of the two or more based models (Gul: e.g., pages 6, Algorithm 1, computing the selection of the best models on the basis of individual performance, Acc(i), where selecting models  based on the computed Acc(i) interprets forming, by the one or more processor, a subset of two or more base model instances in order of rank for a preconfigured priority policy and where the selection process interprets a number of base models represented in the subset is less than or equal to a number of the two or more based models); and
calculating, by the one or more processor, a fitness score of the formed subset as a sum of weights respective to the base model instances in the subset, wherein the fitness score quantifies the accuracy of the formed subset  (Gul: e.g., pages 6, Algorithm 1, the Brier score BS<q-1> interprets a fitness core of the formed subset and the fitness score quantifies the accuracy of the formed subset, where page 5, the example of calculating the combined probabilities and the Brier score for the ensemble of 1, 2 or 3 classifiers as a function of summation of individual estimated probabilities interprets a sum of weights respective to the base model instances in the subset).
Gul does not expressly disclose, but Sadaghiani discloses “real-time” in “obtaining, by one or more processor, a request for a predicted score in real-time” (Sadaghiani: e.g., [0016], obtaining prediction in real-time with a robust ensemble machine learning models). Nonetheless, decision models in Gul are efficient and adaptive. With the incremental ensemble approach, Gui can provide real-time performance. It would have been obvious for one of ordinary skill in the art, having Gul and Sadaghiani before the effective filing date, to combine Sadaghiani with Gul to perform predictions in diverse environments.

Claim 8. The claim is substantially the same as claim 1 and therefore, rejected for the same reason. In addition, Sadaghiani discloses a computer program product (e.g., [0023], the server-based processing engine).
Claim 15. The claim is substantially the same as claim 1 and therefore, rejected for the same reason. In addition, Gul discloses “wherein the respective weights are adjusted based on respectively corresponding pass factors that indicate how likely certain input data is to pass the respective base models” (Gul: e.g., page 8, Table 1, calculating the accuracy for ESkNN with different sets of features, where page 9, Fig 1, the error arte is an example of a pass factor) and Sadaghiani discloses a system (e.g., [0023], [0024] or [0071], the server-based processing engine and machine learning system).

2, 9 and 16, further comprising: 
determining that the calculated fitness score satisfies an end condition (Gul: e.g., page 6, Algorithm 1, determining whether the Brier score of q-1 is less than or equal to that of q, where the comparison statement is an example of an end condition); 
predicting an ensemble score by use of the subset corresponding to the fitness score, wherein the ensemble score is a sum of scores for all base model instances in the subset (Gul: e.g., page 6, Algorithm 1, computing a Brier score for the subset of the next iteration q+1, where the Brier score for q+1 based on the fitness score from the previous iteration and quality score of the q+1th model  interprets the ensemble score is a sum of scores for all base model instances in the subset); 
ascertaining that the ensemble score satisfies the end condition  (Gul: e.g., page 6, Algorithm 1, determining iteratively whether the comparison condition is satisfied); and producing the ensemble score as the predicted score (Gul: e.g., page 8, Table1, computing the misclassification rate for the ESkNN of the q+1 iteration interprets producing the ensemble score as the predicted score).

3, 10 and 17, further comprising: 
preparing, prior to the forming, a score log entry to record the subset from the forming, scores respective to the base model instances of the subset, and an ensemble score of the subset (Gul: e.g., page 6, Algorithm 1, preparing for computation the set of vectors with dimensions of d for the feature lists and m for accuracy scores, multiple lists of Brier scores and number of models); and recording, subsequent to predicting, the Gul: e.g., page 6, Algorithm 1, recording for different iterations the sets of accuracy scores, Brier scores and models from comparison).

4, 11 and 18, further comprising:
determining that the calculated fitness score does not satisfy an end condition (Gul: e.g., page 6, Algorithm 1, determining that the Brier score of q-1 is greater than that of  q); forming a next subset by adding another base model instance having a next highest priority according to the preconfigured priority policy (Gul: e.g., page 6, Algorithm 1, forming a new subset by including the model corresponding to q whose accuracy is less than the highest accuracy score according to the determined decreasing order); and calculating a next fitness score corresponding to the next subset by adding weights respective to all base model instances in the next subset (Gul: e.g., page 6, Algorithm 1, calculating the Brier score for the next subset by adding the weights of a new model, page 5).

5, 12 and 19, further comprising:
determining that the next fitness score satisfies the end condition (Gul: e.g., page 6, Algorithm 1, determining whether the Brier score of q is less than or equal to that of q+1); predicting an ensemble score by use of the next subset corresponding to the next fitness score, wherein the ensemble score is a sum of scores for all base model instances in the next subset (Gul: e.g., page 6, Algorithm 1, computing a Brier score for q+2, where the Brier score for q+2 based on the fitness score from the previous iteration and quality score of the q+2th model  interprets the ensemble score is a sum of scores for all base model instances in the subset); and ascertaining that the ensemble score satisfies the end condition  (Gul: e.g., page 6, Algorithm 1, determining iteratively whether the comparison condition is satisfied); and producing the ensemble score as the predicted score  (Gul: e.g., page 8, Table1, computing the misclassification rate for the ESkNN of the q+2 iteration interprets producing the ensemble score as the predicted score).

6, 13 and 20, further comprising:
preparing, prior to the forming the next subset, a next score log entry to record the next subset (Gul: e.g., page 6, Algorithm 1, preparing for computation the set of vectors with dimensions of d for the feature lists and m for accuracy scores, multiple lists of Brier scores and number of models); and
recording, subsequent to predicting, the next subset, a difference set of one or more base model instances which is present in the next set but not present in the subset, scores respective to the one or more base model instances of the difference set, and the ensemble score of the next subset in the next score log entry from the preparing (Gul: e.g., page 6, Algorithm 1, recording for computation at next iterations the models from the selected list of models, quality scores and Brier scores of the current ensemble with the next model for comparison).

Gul: e.g., page 8, Table 1, calculating the accuracy for ESkNN with different sets of features, where page 9, Fig 1, the error arte is an example of a pass factor).

Claim Objections
In claims 5, 12 and 19, the “and” in “and ascertaining” may be deleted.

Drawings
New drawing for Figures 6-8 are needed.
 
Examiner Note:
Functional relationships between terms such as the fitness, ensemble score, weight and score of a base classifier may be further specified.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809.  The examiner can normally be reached on M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI WU CHANG/           Primary Examiner, Art Unit 2124                                                                                                                                                                                             	March 8, 2021